F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                    January 18, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                      Clerk of Court

 MICHAEL HAYWARD,

          Plaintiff-Appellant,
                                                        No. 04-1520
 v.
                                                    (D.C. No. 04-Z-1328)
                                                         (Colorado)
 WARDEN BRILL, Warden; N.P.
 WEDERSKI; N.P. HILL,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      Michael Hayward, a former Colorado state prisoner proceeding pro se, 1

brought a civil rights action pursuant to 42 U.S.C. § 1983, alleging that various

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      1
       Mr. Hayward was incarcerated when he initially filed this action, but he
was released shortly after initiating this appeal. Because he is proceeding pro se,
we construe his pleadings liberally. Haines v. Kerner, 404 U.S. 519, 520-21
(1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
prison officials and medical staff violated his Eight and Fourteenth Amendment

rights by failing to provide him with adequate medical treatment. The district

court dismissed the case without prejudice for failing to exhaust administrative

remedies. We review such a dismissal under a de novo standard, and we affirm.

See Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002).

      The Prison Litigation Reform Act (PLRA) commands that “[n]o action shall

be brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). In his complaint, Mr. Hayward acknowledged

he had not exhausted administrative remedies. The district court issued a show

cause order, noting that pursuant to Steele v. Fed. Bureau of Prisons, 355 F.3d

1204, 1210 (10th Cir. 2003), Mr. Hayward was not only required to exhaust his

available remedies prior to bringing his § 1983 suit but was also required to

provide supporting information with the complaint as evidence of exhaustion.

Because Mr. Hayward failed to do either, the court ordered him to explain why

his complaint should not be dismissed for failure to exhaust administrative

remedies. In response, Mr. Hayward indicated that two days before filing his

show cause answer, he filed a final step three grievance with the prison and was

awaiting a response. He requested the court to grant him an extension so he could


                                         -2-
exhaust his remedies and proceed with his case. The court denied his request and

dismissed the action without prejudice.

      We can not say the district court erred in dismissing Mr. Hayward’s case.

“[The PLRA’s] statutory exhaustion requirement . . . is mandatory, and the

district court was not authorized to dispense with it.” Beaudry v. Corr. Corp. of

Am., 331 F.3d 1164, 1168 n.5 (10th Cir. 2003). If Mr. Hayward has indeed

exhausted his administrative remedies, he may be entitled to file another

complaint. But any present status of exhaustion does not undermine Mr.

Hayward’s own concession that he had not exhausted his administrative remedies

prior to filing his initial action. See McKinney v. Carey, 311 F.3d 1198, 1199

(9th Cir. 2002) (“§ 1997e(a) requires exhaustion before the filing of a complaint

and . . . a prisoner does not comply with this requirement by exhausting available

remedies during the course of the litigation”) (citing cases).

      We GRANT Mr. Hayward’s request to proceed in forma pauperis on

appeal and AFFIRM.

                                       ENTERED FOR THE COURT

                                       Stephanie K. Seymour
                                       Circuit Judge




                                          -3-